                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Erica Nealy,
                                                    CIVIL ACTION NO.: 3:18-cv-03209-JMC
                                Plaintiff,

v.
                                                      CONSENT ORDER TO REMAND
GRI-EQY (Sparkleberry Kroger), LLC, The
Kroger Co., and Kroger Store #448,

                        Defendants.
_____________________________________


          WHEREAS the Defendants, above-named, filed a Notice of Removal in the above-

captioned action pursuant to 28 U.S.C. §§ 1332 and 1446 based upon this Court’s diversity

jurisdiction.

          WHEREAS it appears that the Plaintiff has stipulated that the amount in controversy does

not exceed $75,000 .

          WHEREAS the parties desire to remand this matter to the Court of Common Pleas for

Richland County for the purpose of determining all issues in the case; and

          NOW, THEREFORE, IT IS ORDERED THAT this matter is hereby remanded to the

Court of Common Pleas for Richland County for a determination of all issues involved in this

matter.

          AND IT IS SO ORDERED.



                                                      s/J. Michelle Childs
     January 4, 2019                                  J. MICHELLE CHILDS
     Columbia, South Carolina                         UNITED STATES DISTRICT JUDGE
WE SO STIPULATE:

                                 HOWSER NEWMAN & BESLEY, L.L.C.


                           BY:   s/ Jeffrey I. Silverberg
                                 Jeffrey I. Silverberg (Fed. Bar No. 11529)
                                 Albert R. Pierce, Jr. (Federal Bar No. 9178)
                                 jsilverberg@hnblaw.com
                                 rpierce@hnblaw.com
                                 1508 Washington Street
                                 Post Office Box 12009
                                 Columbia, South Carolina 29211
                                 (803) 758-6000
                                 Attorneys for The Kroger Co. and Kroger Store
                                 #448


                                 YOUNG CLEMENT RIVERS, LLP

                           BY:   /s William O. Sweeny, IV by Jeffrey I. Silverberg
                                 with express permission
                                 Duke R. Highfield (Federal Bar No. 5654)
                                 William O. Sweeny IV (Federal Bar No. 10727)
                                 dhighfield@ycrlaw.com
                                 bsweeny@ycrlaw.com
                                 25 Calhoun Street, Suite 400
                                 P.O. Box 993
                                 Charleston, SC 29402
                                 (843) 720-5456
                                 Attorneys for GRI-EQY (Sparkleberry Kroger),
                                 LLC


                                 THE CONNELL LAW FIRM, LLC

                           BY:   s/ J. Benjamin Connell by Jeffrey I. Silverberg with
                                 express permission
                                 J. Benjamin Connell (Federal Bar No. 11028)
                                 ben@lawconnell.com
                                 20 Townlee Lane, Suite A
                                 Post Office Box 522
                                 Lugoff, South Carolina 29078
                                 Attorneys for the Plaintiff
Columbia, South Carolina
January 2, 2019

                                    2
